NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment and reply filed 5/31/2022. All previous rejections under 35 USC 112 and 103 are withdrawn. 
Claims 1-24 are pending. Claims 20-23 are canceled below. 
Claims 1-19 and 24 are allowed. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 20-23 in their entirety. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest art of record fails to teach or render obvious the integrated systems of claims 1, 10, and 24, specifically with respect to the system comprising a pyrolysis reaction zone and iterative heating apparatus as defined in the claims further connected to the hydrotreatment and hydrocracking zones, [fluid] catalytic cracking zones, and residue hydrocracking zones in the configuration claimed. 
The closest art of record, US 2016/0097002, Sundaram teaches a system comprising: a flow line 22 for transporting a boiling range hydrocarbon stream from a source; and a pyrolysis reaction zone with one or more pyrolysis reactors, each including a convection zone and a radiant heating zone (figure 1, 2). The pyrolysis reaction zone may include a series of heating coils disposed in a convection section including a first 104, second 117, third 128 and fourth 142 for heating a feed, a first separated liquid, second separated liquid, and third separated liquid (figure3) the pyrolysis reaction zone includes a first separation system 110, a second 122, and a third separation system 134 for separating the heated feed, first liquid, and second liquid (figure 3). The pyrolysis reactor also may include three radiant heating coils in a radiant heating zone for thermal cracking of the vapor fractions from the three separators (claims 1 and 4; 0069). Sundaram does not explicitly state the system comprises a hydrotreatment, hydrocracking zone, a residue FCC system, and a residue hydrocracking system with associated flow lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771